CUSIP No.: 393122106 Page1 of 8 Pages UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.)* ­­­­­ GREEN MOUNTAIN COFFEE ROASTERS, INC. (Name of Issuer) Common stock, par value $0.10 per share (Title of Class of Securities) (CUSIP Number) December 6, 2010 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: []Rule 13d-1(b) [X]Rule 13d-1(c) []Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Continued on following pages Page 1 of 8 Pages CUSIP No.: 393122106 Page 2 of 8 Pages 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). JAT CAPITAL MANAGEMENT, L.P. 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [] 3. SEC Use Only 4. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting PowerNone 6. Shared Voting Power6,602,008 7. Sole Dispositive PowerNone 8. Shared Dispositive Power6,602,008 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 5.0% Type of Reporting Person: PN CUSIP No.: 393122106 Page 3 of 8 Pages 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). JOHN THALER 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [] 3. SEC Use Only 4. Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting PowerNone 6. Shared Voting Power6,602,008 7. Sole Dispositive PowerNone 8. Shared Dispositive Power6,602,008 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 5.0% Type of Reporting Person: IN CUSIP No.: 393122106 Page 4 of 8 Pages Item 1(a). Name of Issuer: Green Mountain Coffee Roasters, Inc. (the “Issuer”) Item 1(b). Address of Issuer’s Principal Executive Offices: 33 Coffee Lane, Waterbury, Vermont 05676 Item 2(a). Name of Person Filing: This Statement is filed on behalf of each of the following persons (collectively, the “Reporting Persons”): i)JAT Capital Management, L.P. (“Capital Management”); and ii)John Thaler (“Mr. Thaler”). This Statement relates to Shares (as defined herein) held for the account of JAT Capital Master Fund, Ltd. (the “Master Fund”). Capital Management serves as the investment manager to theMaster Fund.Mr. Thaler serves as the managing member of Capital Management and the portfolio manager of the Master Fund.In such capacities, Capital Management and Mr. Thaler may be deemed to have voting and dispositive power over the Shares held for the Master Fund. Item 2(b).
